851 S.W.2d 191 (1993)
Jesse and Zenaida PINEDA, Petitioners,
v.
P.M.I. MORTGAGE INSURANCE CO., Respondent.
No. D-3260.
Supreme Court of Texas.
April 7, 1993.
Rehearing Overruled May 19, 1993.
Wilmot McCutchen, Houston, for petitioners.
Calvin A. Barker, Jr., Dallas, Earl W. Sealy, Austin, for respondent.

DENIAL OF APPLICATION FOR WRIT OF ERROR
PER CURIAM.
Respondent P.M.I. Mortgage Insurance Co. (PMI) sued the Pinedas for the deficiency on the Pinedas' mortgage after a nonjudicial foreclosure sale. PMI had insured payment of the mortgage to the lender. The Pinedas brought counterclaims of usury, deceptive trade practices, fraud, violation of the Texas Debt Collection Act, and breach of the duty of good faith and fair dealing. The trial court rendered summary judgment in favor of PMI for the balance of the deficiency and against the Pinedas on all counterclaims. The court of appeals affirmed. 843 S.W.2d 660. In denying the Pinedas' application for writ of error, a majority of this court neither approves nor disapproves of the court of appeals' discussion of (1) whether the Pinedas were in privity with PMI; and (2) whether the federal six-year statute of limitations under 12 U.S.C. § 1821(d)(14) (1989) applies to assignees of a federal agency. The application for writ of error is denied.